         Case 1:19-mj-00121-GMH Document 1-1 Filed 05/09/19 Page 1 of 1



                                    STATEMENT OF FACTS

       On Wednesday, May 8, 2019 at approximately 2054 hours, members of the Metropolitan
Police Department’s Narcotics and Special Investigation Division Gun Recovery Unit, were
walking in the courtyard in front of 1437 Cedar Street Southeast, Washington, DC, when they
observed two individuals exit the apartment building.

         Officers made contact with an individual, who was later identified as Charles General
(Defendant General). Officers greeted Defendant General, asking him how he was doing. Officers
asked Defendant General if he had any weapons on him. Defendant General replied that he had
some weed on him and showed the officer. The officer asked Defendant General if he could pat
him down, to which Defendant General replied, “You can pat my pockets. You can pat my back
pockets.” The officer conducted a pat down of Defendant General and as the officer began to pat
the right rear pocket of Defendant General, the officer felt a hard metallic object that the officer
immediately recognized to be a firearm. Officers placed Defendant General in handcuffs. Officers
recovered a firearm from Defendant General’s underwear. Defendant General was placed under
arrest for Carrying a Pistol without a License and transported to the Seventh District for processing.

        The firearm was determined to be a black in color, Smith & Wesson, .380 caliber, model
body guard 380, with a serial number of EBU3319, loaded with one (1) round in the chamber and
ten (10) rounds in an unknown round capacity magazine.

        A WALES/NCIC check of Defendant General revealed he did not have a license to possess
a firearm in the District of Columbia. Defendant General has previously be convicted of a crime
punishable by imprisonment for a term exceeding one year. A criminal history check of Defendant
General through the National Crime Information Center confirmed that the defendant had a prior
felony conviction in the Superior Court of the District of Columbia, Criminal Case No. 2018-CF2-
003014. There are no firearms manufactured in the District of Columbia.


                                               _________________________________
                                               DETECTIVE KIRK DELPO
                                               METROPOLITAN POLICE DEPARTMENT


SWORN AND SUBSCRIBED BEFORE ME ON THE _______ DAY OF MAY, 2019.


                                                      ___________________________________
                                                      G. MICHAEL HARVEY
                                                      U.S. MAGISTRATE JUDGE
